Title: From Thomas Jefferson to George Washington, 2 November 1792
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia November 2d. 1792.

The letter of October 29th. from Messieurs Viar and Jaudenes, not expressing the principle on which their government interests itself between the United States and the Creeks, I thought it of importance to have it ascertained. I therefore, called on those Gentlemen, and entered into explanations with them. They assured me, in our conversation, that, supposing all question of boundary to be out of the case, they did not imagine their government would think themselves authorized to take under their protection any Nation of Indians, living within limits confessed to be ours; and they presumed that any interference of theirs, with respect to the Creeks, could only arise out of the question of disputed territory, now existing between us; that, on this account, some part of our treaty with the Creeks had given dissatisfaction. They said, however, that they were speaking from their  own sentiments only, having no instructions which would authorize them to declare those of their Court: but that they expected an answer to their letters covering mine of July 9th. (erroneously cited by them as of the 11th.) from which they would probably know the Sentiments of their Court. They accorded entirely in the opinion that it would be better that the two Nations should mutually endeavor to preserve each the peace of the other, as well as their own, with the neighboring Tribes of Indians.
I shall avail myself of the opportunity, by a Vessel which is to sail in a few days, of sending proper information and instructions to our Commissioners on the subject of the late, as well as of future interferences of the Spanish officers, to our prejudice with the Indians, and for the establishment of common rules of conduct for the two Nations. I have the honor to be, with the most perfect respect and attachment, Sir, Your most obedient and most humble servt.

Th: Jefferson

